Name: Commission Implementing Regulation (EU) No 1235/2014 of 18 November 2014 laying down rules for the management and distribution of textile quotas established for the yearÃ 2015 under Council Regulation (EC) No 517/94
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  trade;  international trade;  tariff policy;  leather and textile industries
 Date Published: nan

 19.11.2014 EN Official Journal of the European Union L 332/18 COMMISSION IMPLEMENTING REGULATION (EU) No 1235/2014 of 18 November 2014 laying down rules for the management and distribution of textile quotas established for the year 2015 under Council Regulation (EC) No 517/94 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 17(3) and (6) and Article 21(2) thereof, Whereas: (1) Regulation (EC) No 517/94 established quantitative restrictions on imports of certain textile products originating in certain third countries to be allocated on a first come, first served basis. (2) Under Regulation (EC) No 517/94 it is possible, in certain circumstances, to use other allocation methods, to divide quotas into tranches, or to reserve a proportion of a specific quantitative limit exclusively for applications which are supported by evidence of the results of past import performance. (3) Rules for management of the quotas established for 2015 should be adopted before the quota year begins so that the continuity of trade flows is not affected unduly. (4) The measures adopted in previous years, such as those in Commission Implementing Regulation (EU) No 1281/2013 (2), proved to be satisfactory and it is therefore appropriate to adopt similar rules for 2015. (5) In order to satisfy the greatest possible number of operators it is appropriate to make the first come, first served allocation method more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method. (6) To guarantee a degree of continuity in trade and efficient quota administration, operators should be allowed to make their initial import authorisation application for 2015 equivalent to the quantity which they imported in 2014. (7) To achieve optimum use of the quantities, an operator who has used up at least one half of the amount already authorised should be permitted to apply for a further amount, provided that quantities are available in the quotas. (8) To secure a sound administration, import authorisations should be valid for nine months from the date of issue, but only until the end of the year at the latest. Member States should issue licences only after being notified by the Commission that quantities are available and only if an operator can prove the existence of a contract and can certify, in the absence of a specific provision to the contrary, that he has not already been allocated a Community import authorisation under this Regulation for the categories and countries concerned. The competent national authorities should, however, be authorised, in response to importers' applications, to extend by three months and up to 31 March 2016 licences of which at least one half has been used by the application date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down rules on the management of quantitative quotas for imports of certain textile products set out in Annex IV to Regulation (EC) No 517/94 for the year 2015. Article 2 The quotas referred to in Article 1 shall be allocated according to the chronological order of receipt by the Commission of Member States' notifications of applications from individual operators, for amounts not exceeding the maximum quantities per operator set out in Annex I. The maximum quantities shall not, however, apply to operators able to prove to the competent national authorities, when making their first application for 2015, that, in respect of given categories and given third countries, they imported more than the maximum quantities specified for each category pursuant to import licences granted to them for 2014. In the case of such operators, the competent authorities may authorise imports not exceeding the quantities imported in 2014 from given third countries and in given categories, provided that enough quota capacity is available. Article 3 Any importer who has already used up 50 per cent or more of the amount allocated to him under this Regulation may make a further application, in respect of the same category and country of origin, for amounts not exceeding the maximum quantities laid down in Annex I. Article 4 1. The competent national authorities listed in Annex II may, from 10.00 a.m. on 8 January 2015, notify the Commission of the amounts covered by requests for import authorisations. The time fixed in the first subparagraph shall be understood as Brussels time. 2. The competent national authorities shall issue authorisations only after being notified by the Commission pursuant to Article 17(2) of Regulation (EC) No 517/94 that quantities are available for importation. They shall issue authorisations only if an operator: (a) proves the existence of a contract relating to the provision of the goods; and (b) certifies in writing that, in respect of the categories and countries concerned: (i) the operator has not already been allocated an authorisation under this Regulation; or (ii) the operator has been allocated an authorisation under this Regulation but has used up at least 50 per cent of it. 3. Import authorisations shall be valid for nine months from the date of issue, but until 31 December 2015 at the latest. The competent national authorities may, however, at the importer's request, grant a three-month extension for authorisations which are at least 50 per cent used up at the time of the request. Such extension shall in no circumstances expire later than 31 March 2016. Article 5 This Regulation shall enter into force on 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 67, 10.3.1994, p. 1. (2) Commission Implementing Regulation (EU) No 1281/2013 of 10 December 2013 laying down rules for the management and distribution of textile quotas established for the year 2014 under Council Regulation (EC) No 517/94 (OJ L 332, 11.12.2013, p. 5). ANNEX I Maximum amounts referred to in Articles 2 and 3 Country concerned Category Unit Maximum amount Belarus 1 Kilograms 20 000 2 Kilograms 80 000 3 Kilograms 5 000 4 Pieces 20 000 5 Pieces 15 000 6 Pieces 20 000 7 Pieces 20 000 8 Pieces 20 000 15 Pieces 17 000 20 Kilograms 5 000 21 Pieces 5 000 22 Kilograms 6 000 24 Pieces 5 000 26/27 Pieces 10 000 29 Pieces 5 000 67 Kilograms 3 000 73 Pieces 6 000 115 Kilograms 20 000 117 Kilograms 30 000 118 Kilograms 5 000 Country concerned Category Unit Maximum amount North Korea 1 Kilograms 10 000 2 Kilograms 10 000 3 Kilograms 10 000 4 Pieces 10 000 5 Pieces 10 000 6 Pieces 10 000 7 Pieces 10 000 8 Pieces 10 000 9 Kilograms 10 000 12 Pairs 10 000 13 Pieces 10 000 14 Pieces 10 000 15 Pieces 10 000 16 Pieces 10 000 17 Pieces 10 000 18 Kilograms 10 000 19 Pieces 10 000 20 Kilograms 10 000 21 Pieces 10 000 24 Pieces 10 000 26 Pieces 10 000 27 Pieces 10 000 28 Pieces 10 000 29 Pieces 10 000 31 Pieces 10 000 36 Kilograms 10 000 37 Kilograms 10 000 39 Kilograms 10 000 59 Kilograms 10 000 61 Kilograms 10 000 68 Kilograms 10 000 69 Pieces 10 000 70 Pairs 10 000 73 Pieces 10 000 74 Pieces 10 000 75 Pieces 10 000 76 Kilograms 10 000 77 Kilograms 5 000 78 Kilograms 5 000 83 Kilograms 10 000 87 Kilograms 8 000 109 Kilograms 10 000 117 Kilograms 10 000 118 Kilograms 10 000 142 Kilograms 10 000 151A Kilograms 10 000 151B Kilograms 10 000 161 Kilograms 10 000 ANNEX II List of Licensing offices referred to in Article 4 1. Belgium FOD Economie, Kmo, Middenstand en Energie Algemene Directie Economische Analyses en Internationale Economie Dienst Vergunningen Vooruitgangstraat 50 1210 Brussel Tel. +32 22776713 Fax +32 22775063 SPF Ã conomie, PME, Classes moyennes et Ã nergie Direction gÃ ©nÃ ©rale des analyses Ã ©conomiques et de l'Ã ©conomie internationale Service Licences Rue du ProgrÃ ¨s 50 1210 Bruxelles TÃ ©l. + 32 22776713 Fax + 32 22775063 2. Bulgaria Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »  Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °    8 1052 Ã ¡Ã ¾Ã Ã ¸Ã  Tel.: +359 29407008/+359 29407673/+359 29407800 Fax: +359 29815041/+359 29804710/+359 29883654 Ministry of Economy and Energy 8, Slavyanska Str., Sofia 1052, Bulgaria Tel.: +359 29407008/+359 29407673/+359 29407800 Fax: +359 29815041/+359 29804710/+359 29883654 3. Czech Republic Ministerstvo prÃ ¯myslu a obchodu (Ministry of Industry and Trade) LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ  110 15 Praha 1 Tel: (420) 224 907 111 Fax: (420) 224 212 133 4. Denmark Erhvervs- og VÃ ¦kstministeriet (Ministry for Business and Growth) Erhvervsstyrelsen Langelinie AllÃ © 17 2100 KÃ ¸benhavn DANMARK Tlf. + 45 35291000 Fax + 45 35291001 5. Germany Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) [Federal Office of Economics and Export Control] Frankfurter Str. 29-35 D-65760 Eschborn Tel.: +49 6196908-0 Fax +49 6196908800 6. Estonia Majandus- ja Kommunikatsiooniministeerium Harju 11 15072 Tallinn Eesti Tel: +372 6256400 Faks: +372 6313660 7. Ireland Department of Jobs, Enterprise and Innovation Licensing Unit Kildare Street Dublin 2 IRELAND Tel. +353 16312545 Fax +353 16312562 8. Greece Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ½Ã ¬ÃÃ Ã Ã ¾Ã ·Ã  Ã ºÃ ±Ã ¹ Ã Ã ½Ã Ã ±Ã ³Ã Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã Ã ½, Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¼Ã Ã ½Ã ±Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». +30 2103286041-43, 2103286021 Ã ¦Ã ±Ã ¾ +30 2103286094 Ministry of Development and Competitiveness General Directorate for International Economic Policy, Directorate of Import-Export Regimes, Trade Defence Instruments 1 Kornarou Str. 10563 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ». + 30 2103286041-43, 2103286021 Ã ¦Ã ±Ã ¾ + 30 2103286094 9. Spain Ministerio de EconomÃ ­a y Competitividad DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana no 162 E-28046 Madrid Tel. +34 913493817, 3493874 Fax +34 913493831 Correo electrÃ ³nico: sgindustrial.sscc@comercio.mineco.es 10. France MinistÃ ¨re de l'Ã ©conomie, de l'industrie et du numÃ ©rique Direction gÃ ©nÃ ©rale des entreprises (DGE) Service de l'industrie (SI) Sous-direction de la chimie, des matÃ ©riaux et des Ã ©co-industries (SDCME) Bureau des matÃ ©riaux 67 rue BarbÃ ¨s  BP 80001 94201 Ivry-sur-Seine Cedex TÃ ©l. +33 179843449 Courriel: isabelle.paimblanc@finances.gouv.fr 11. Croatia Ministarstvo vanjskih i europskih poslova Samostalni sektor za trgovinsku politiku i gospodarsku multilateralu Trg N. Ã . Zrinskog 7-8 10000 Zagreb Tel. 00 385 1 6444626 Faks 00 385 1 6444601 Ministry of Foreign and European Affairs Directorate for Trade Policy and Economic Multilateral Affairs Trg N. Ã . Zrinskog 7-8 10000 Zagreb Tel. 00 385 1 6444626 Faks 00 385 1 6444601 12. Italy Ministero dello Sviluppo Economico Dipartimento per l'impresa e l'internazionalizzazione Direzione Generale per la Politica Commerciale Internazionale Divisione III  Politiche settoriali Viale Boston, 25 00144 Roma Tel. +39 0659647517, 59932202, 59932406 Fax +39 0659932263, 59932636 E-mail: polcom3@mise.gov.it 13. Cyprus Ã Ã »Ã ¬Ã ´Ã ¿Ã  Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ½Ã ­Ã Ã ³Ã µÃ ¹Ã ±Ã , Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã 6 1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¤Ã ·Ã ». +357 22867100 Ã ¦Ã ±Ã ¾ +357 22375443 Imports/Exports Licensing Section Trade Service Ministry of Energy, Commerce, Industry and Tourism 6, Andrea Araouzou Str. 1421 Nicosia Ã Ã ÃÃ Ã ¿Ã  Ã ¤Ã ·Ã ». +357 22 867 100 Ã ¦Ã ±Ã ¾ +357 22 375 443 14. Latvia Latvijas Republikas Ãrlietu ministrija Kr.ValdemÃ ra iela 3 LV-1395 RÃ «ga TÃ lr.: 00 371 6701 6201 Fakss: 00 371 6782 8121 15. Lithuania Lietuvos Respublikos Ã «kio ministerija Gedimino pr. 38/Vasario 16-osios g. 2 LT-01104 Vilnius, Lietuva Tel. +370 70664658, +370 70664808 Faks. +370 70664762 E. paÃ ¡tas vienaslangelis@ukmin.lt 16. Luxembourg MinistÃ ¨re de l'Ã ©conomie Office des licences 19-21, boulevard Royal 2449 Luxembourg TÃ ©l. +352 226162 Fax +352 466138 office.licences@eco.etat.lu 17. Hungary Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal (Hungarian Trade Licencing Office) 1124 Budapest NÃ ©metvÃ ¶lgyi Ã ºt 37 39. MAGYARORSZÃ G Tel. +36 14585503 Fax +36 14585814 E-mail: keo@mkeh.gov.hu 18. Malta Ministry for the Economy, Investment and Small Business Commerce Department, Trade Services Directorate Lascaris Valletta VLT2000 Malta Telefon: 00 356 256 90 202 Faks: 00 356 212 37 112 19. Netherlands Belastingdienst/Douane Centrale dienst voor in- en uitvoer Kempkensberg 12 Postbus 30003 9700 RD Groningen Tel. +31 881512122 Fax +31 881513182 20. Austria Bundesministerium fÃ ¼r Wissenschaft, Forschung und Wirtschaft (Federal Ministry of Science, Research and Economy) Abteilung C2/9  AuÃ enwirtschaftskontrolle Stubenring 1 A  1010 Wien Tel: +43 171100-8353 Fax +43 171100-8366 21. Poland Ministerstwo Gospodarki pl. Trzech KrzyÃ ¼y 3/5 00-507 Warszawa POLSKA Tel. +48 226935553 Faks +48226934021 22. Portugal MinistÃ ©rio das FinanÃ §as DireÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega 1149-006 Lisboa Portugal Tel. (351-1) 218 814 263 Fax: (351-1) 218 814 261 EndereÃ §o eletrÃ ³nico: dsl@dgaiec.min-financas.pt 23. Romania Ministerul Economiei, ComerÃ ului Ãi Mediului de Afaceri DirecÃ ia Politici Comerciale Calea Victoriei, nr. 152, sector 1 BucureÃti Cod poÃtal: 010096 Tel: + 40 21 3150081 Fax: + 40 21 3150454 E-mail: clc@dce.gov.ro 24. Slovenia Ministrstvo za finance (Ministry of Finance) DavÃ na uprava Republike Slovenije Spodnji plavÃ ¾ 6c SI-4270 Jesenice SLOVENIJA Tel. +386 42974470 Faks +386 42974472 E-naslov: taric.cuje@gov.si 25. Slovakia Ministerstvo hospodÃ ¡rstva SR (Ministry of Economy of the Slovak Republic) Odbor vÃ ½konu obchodnÃ ½ch opatrenÃ ­ MierovÃ ¡ 19 827 15 Bratislava Tel. +421 248547019 Fax +421 243423915 E-mail: jan.krocka@mhsr.sk 26. Finland Tulli (Finnish Customs) PL 512 FI-00101 Helsinki SUOMI/FINLAND Puhelin: +358 295 5200 Faksi: +358 204922852 SÃ ¤hkÃ ¶posti: kirmo@tulli.fi Tullen PB 512 FI-00101 Helsingfors FINLAND Fax +358 204922852 27. Sweden Kommerskollegium Box 6803 SE-113 86 Stockholm SVERIGE Tfn +46 86904800 Fax +46 8306759 E-post: registrator@kommers.se 28. United Kingdom Import Licensing Branch (ILB) Department for Business Innovation and Skills E-mail: enquiries.ilb@bis.gsi.gov.uk